Johnson, J.
The rule laid down in Gibbs v. Chisholm, 2 N. & M’C. 38, is, that if a bond be conditioned for the payment of interest annually on the principal sum, the interest shall carry interest if not paid at the day. The principle on which it proceeds, is that an express obligation to pay interest at a day certain, makes it quasi, a principal debt, and the obligation to pay interest on it is raised by law. That, however, was a case in which the payment of the principal debt was, by the condition of the bond, postponed for several years, and the condition with respect to the interest was, that it should ad interim be paid annually. Here, according to the condition of the bond, both the principal and interest was to have been paid at the end of one year from the date, and. I was very much disposed to think that interest ought not to have been computed on the annual interest but for the first year ; but upon further consideration I am inclined to adopt the conclusion of the presidingjudge, that the stipulation concerning the payment of interest was intended to provide for the case of principal not being paid at the day, and in that event that the interest should be paid annually. Thus understood, the condition would be, that failing to pay the principal, the defendant’s testator would pay the interest annually, and that case falls precisely within the rule in Gibbs v. Chisholm.
Motion dismissed.
O’Neall, J. concurred.
Harper, J. absent.